Citation Nr: 1511187	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  12-00 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right wrist disability, claimed as secondary to the service-connected left wrist fracture residuals and/or the service-connected left shoulder fracture residuals.

2.  Entitlement to service connection for a right thumb disability, claimed as secondary to the service-connected left wrist fracture residuals and/or the service-connected left shoulder fracture residuals.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to May 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

The Veteran testified at a hearing conducted by the undersigned Acting Veterans Law Judge in September 2012.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for disabilities of the right wrist and right thumb.  He contends that these disabilities are secondary to the service-connected left shoulder fracture residuals and/or the service-connected left wrist fracture residuals.  See the Board Hearing Transcript (Tr.), at 3.

The Veteran was afforded a VA examination to determine the etiology of his claimed right wrist and right thumb disabilities in November 2009.  After a review of the claims file and a clinical examination, the examiner stated that the Veteran's right wrist pain was "not likely secondary to [the service-connected] right-knee condition."  The examiner did not provide any rationale for this statement and did not comment on the relationship, if any, between the diagnosed right wrist arthritis and the service-connected left wrist or left shoulder disabilities.  Accordingly, the examiner's opinion is inadequate.

With respect to the Veteran's claimed right thumb disability, the November 2009 VA examiner implied that the Veteran's arthritis of the thumbs would be "secondary to the service-related shoulder and wrist fractures," but did not provide any rationale for his statement.   While the examiner also opined that "it does not seem likely that the left-shoulder fracture would have caused" arthritis, other than arthritis in his thumb, this statement is unclear.  Specifically, the Veteran has already been granted service connection for a left thumb disability and the examiner did not specify which thumb would be related to the service-connected left shoulder disability.  A new opinion is therefore required.

Following the November 2011 Statement of the Case, additional evidence was associated with the Veteran's electronic claims file.  This evidence has not been considered by the AOJ and no waiver of initial consideration is of record.

Finally, as the case is being remanded for additional development, any outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for the issues on appeal.  The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

The Board is particularly interested any outstanding records of VA medical treatment (generated after the last treatment notes of record, which are dated May 25, 2011).

The AOJ should attempt to obtain any such records.  All efforts to obtain such records should be documented in the claims folder.  

2.  After completing the action requested in item 1, the AOJ should schedule the Veteran for a VA examination to determine the nature and likely etiology of the Veteran's claimed right wrist disability.  The Veteran's claims folder must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner is informed that the Veteran is claiming that the right wrist disability is caused or aggravated by the service-connected left wrist fracture residuals with arthritis and/or the service-connected left shoulder fracture residuals.  He is right hand dominant and has alleged that he is overcompensating using his right hand because of the lack of use he has with his left upper extremity.

The examiner should indicate whether it is at least as likely as not, (50 percent probability or greater), that any identified right wrist disability, to include arthritis, was (A) caused or (B) aggravated (permanently worsened beyond normal progression) by the service-connected left wrist fracture residuals with arthritis and/or the service-connected left shoulder fracture residuals. 

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the action requested in item 1, the AOJ should schedule the Veteran for a VA examination to determine the nature and likely etiology of the Veteran's right thumb disability.  The Veteran's claims folder must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner is informed that the Veteran is claiming that the right thumb disability is caused or aggravated by the service-connected left wrist fracture residuals with arthritis and/or the service-connected left shoulder fracture residuals.  He is right hand dominant and has alleged that he is overcompensating using his right hand because of the lack of use he has with his left upper extremity.

The examiner should indicate whether it is at least as likely as not, (50 percent probability or greater), that any right thumb disability, to include the diagnosed arthritis was (A) caused or (B) aggravated (permanently worsened beyond normal progression) by the service-connected left wrist fracture residuals with arthritis and/or the service-connected left shoulder fracture residuals.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record following the November 2011 Statement of the Case.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

